



Exhibit 10.2


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is hereby entered into as of
September 27, 2017 by and between DENTSPLY SIRONA Inc. (the “Company”) and
Robert Size, an individual (the “Executive” and, together with the Company, the
“Parties” and each a “Party”).
RECITALS
WHEREAS, the Parties intend that, effective September 28, 2017 (the “Effective
Date”), Executive shall commence employment as the Company’s Interim President
and Chief Operating Officer pursuant to and for such period as is specified in
this Agreement;
WHEREAS, the Company intends to hire a chief operating officer on a permanent
basis (such individual, as and when he or she assumes office as such, the
“Permanent COO”); and
WHEREAS, Executive currently serves as an advisor to the Executive Chairman of
the Company pursuant to the letter agreement by and between the Company and
Executive dated June 28, 2017, was previously employed as a Senior Vice
President of the Company pursuant to the Amended and Restated Employment by and
between the Company and Executive dated February 19, 2008, as supplemented in
relevant part by the letter agreement by and between the Company and Executive
dated February 24, 2017 (such agreements, the “Prior Agreements”).
NOW, THEREFORE, in consideration of the respective agreements of the Parties
contained herein, it is agreed as follows:
1.    Term. The term of Executive’s employment under this Agreement (the
“Employment Term”) shall be for the period commencing upon the Effective Date
and, except to the extent it shall terminate earlier as provided herein, shall
continue through December 31, 2018, provided that, in any event, the Employment
Term shall expire on the date the Permanent COO assumes office as such.


2.    Employment. During the Employment Term:


(a)    Position, Duties and Reporting. Executive shall be employed by the
Company and shall serve as Interim President and Chief Operating Officer of the
Company. Executive shall report directly to the Interim Chief Executive Officer
or, on and following the date a permanent Chief Executive Officer assumes
office, the Chief Executive Officer, in his capacity as Interim President and
Chief Operating Officer of the Company. Executive shall perform the duties,
undertake the responsibilities and exercise the authority customarily performed,
undertaken and exercised by persons situated in similar executive capacities.


(b)    Other Positions; Resignation. At the time of his termination of
employment with the Company for any reason, Executive shall resign and shall be
deemed to have resigned from each position he holds with the Company or its
affiliates within the meaning of Rule 12b-2 promulgated under Section 12 of the
Securities Exchange Act of 1934, as amended (each, an “Affiliate”). The
preceding sentence shall survive any termination of the Employment Term.


(c)    Other Activities. Excluding periods of vacation and sick leave to which
Executive is entitled, Executive shall devote his full professional time and
attention to the business and affairs of the Company to discharge the
responsibilities of Executive hereunder. Executive may manage personal and
family investments, participate in industry organizations and deliver lectures
at educational institutions, so long as such activities do not interfere with
the performance of Executive’s responsibilities hereunder.


(d)    Employment Location. Executive’s principal place of employment shall be
located at the headquarters of the Company in York, Pennsylvania, provided that
Executive shall travel and shall temporarily render services at other locations
as may reasonably be required by his duties hereunder. The Company shall provide
business travel accommodation to Executive in accordance with its policies
applicable to senior executives of the Company generally.


(e)    Company Policies. Executive shall be subject to and shall abide by each
of the personnel policies applicable to senior executives of the Company,
including without limitation any policy restricting pledging and hedging





--------------------------------------------------------------------------------





investments in Company equity by Company executives and any policy the Company
adopts regarding the recovery of incentive compensation (sometimes referred to
as “clawback”) and any additional clawback provisions as required by law and
applicable stock exchange listing rules. This Section 2(e) shall survive the
termination of the Employment Term.


3.    Base Compensation.


(a)    Base Salary. During the Employment Term, Executive shall be paid a base
salary at an annualized rate of $709,650 (“Base Salary”) in accordance with the
Company’s regular payroll practices as in effect from time to time.


(b)    Annual Bonus. During the Employment Term, Executive shall be eligible to
receive, in respect of calendar year 2017 and 2018, as the case may be, a target
annual cash bonus of 90% of Base Salary (the “Target Bonus”) based on the
achievement of such performance criteria as may be established by the Human
Resources Committee (the “Committee”) of the Board of Directors of the Company
(the “Board”), provided, that for the portion of the Employment Term in the
calendar year 2017, the Target Bonus shall be prorated to reflect the portion of
the year on and following the Effective Date.


4.    Long-Term Incentive Award. The Company hereby grants to Executive
long-term incentive compensation awards with a grant date fair value for
financial accounting purposes of $1,995,000 (based on target performance as
applicable), 30% of which will be in the form of nonqualified stock options (the
“Option Grant”), 30% in the form of restricted stock units (the “RSU Grant”) and
40% in the form of performance-based stock units (the “PRSU Grant”), in each
case subject to forms of award attached hereto as Exhibit A, Exhibit B and
Exhibit C, respectively.


5.    Other Benefits. During the Employment Term:


(a)    Employee Benefits. Executive shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company and its
Affiliates on the same basis and terms as are applicable to senior executives of
the Company generally.


(b)    Business Expenses. Upon submission of proper invoices in accordance with,
and subject to, the normal policies and procedures of the Company and its
Affiliates, Executive shall be entitled to receive prompt reimbursement of all
reasonable out-of-pocket business, entertainment and travel expenses incurred by
him in connection with the performance of his duties hereunder.


(c)    Paid Time Off. Executive shall be eligible for paid time off in
accordance with the policies as periodically established for senior executives
of the Company.


6.    Termination Events. Executive’s employment with the Company and its
Affiliates hereunder may be terminated under the circumstances set forth below
in this Section 6:


(a)    Death. Executive’s employment shall be terminated as of the date of
Executive’s death.


(b)    Disability. The Company may terminate Executive’s employment upon and at
any time during the continuance of his disability within the meaning of the
long-term disability plan maintained by the Company or its Affiliates in respect
of senior executives of the Company as in effect from time to time
(“Disability”).


(c)    By the Company. The Company may terminate Executive’s employment (either
for Cause or without Cause) effective as of the date specified in the applicable
Notice of Termination (as defined below). For purposes of this Agreement,
“Cause” shall mean (i) that a majority, plus at least one, of the members of the
Board has determined that (A) Executive has committed an act of fraud against
the Company, or (b) Executive has committed an act of malfeasance, recklessness
or gross negligence against the Company that is materially injurious to the
Company or its customers; or (ii) Executive has materially breached the terms of
this Agreement; or (iii) Executive’s indictment for, or conviction of, or
pleading no contest to, a felony or a crime involving Executive’s moral
turpitude. Notwithstanding the foregoing, clauses (i) - (iii) shall not
constitute “Cause” unless and until the Company has: (x) provided Executive,
within 60 days of any Company director’s knowledge of the occurrence of the
facts and circumstances underlying such Cause event, written notice stating with
specificity the applicable facts and circumstances underlying such finding of
Cause; and (y) provided Executive with an opportunity to cure the same (if
curable) within 30 days after the receipt of such notice.


(d)    By Executive. Executive may terminate his employment effective as of the
date specified in the applicable Notice of Termination.







--------------------------------------------------------------------------------





Notwithstanding anything in this Agreement to the contrary, to the extent
required to avoid the imposition of a tax under Section 409A (“Section 409A”) of
the Internal Revenue Code of 1986, as amended (the “Code”), Executive shall not
be considered to have terminated employment with the Company and its Affiliates
for purposes of this Agreement until he would be considered to have incurred a
“separation from service” from the Company and its Affiliates within the meaning
of Section 409A.


7.    Termination Procedures.


(a)    Notice of Termination. Any purported termination of Executive's
employment (other than by reason of death) shall be communicated by written
Notice of Termination provided in accordance with Section 10(c) hereof. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall (i) indicate the specific termination provision in this Agreement relied
upon, (ii) specify the Date of Termination (as defined below) and (iii) set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive's employment under the provision so
indicated.


(b)    Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean (i) if Executive's employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
Executive shall not have returned to the full-time performance of Executive's
duties during such thirty (30) day period), and (ii) if Executive's employment
is terminated for any other reason, the date specified in the Notice of
Termination (which, in the case of a termination by the Company, shall not be
less than thirty (30) days (except in the case of a termination for Cause) and,
in the case of a termination by Executive, shall not be less than fifteen (15)
days nor more than sixty (60) days, respectively, from the date such Notice of
Termination is given).


8.    Compensation Upon Termination. Upon termination of Executive’s employment
during the Employment Term or as otherwise provided in subsection (d) below,
Executive (or his estate, as the case may be) shall be entitled to compensation
and benefits as follows:


(a)    the Company shall pay or cause to be paid (i) any unpaid Base Salary
earned by Executive, and any unused paid time off accrued by Executive, through
the Date of Termination, (ii) any expenses incurred but not yet reimbursed in
accordance with Section 5(b) hereof and (iii) any vested employee benefits to
which Executive is entitled as of the Date of Termination under the employee
benefit plans of the Company or an Affiliate;


(b)    subject to the Executive’s execution and nonrevocation of a release of
claims in a customary and equitable form not more than fifty (50) days following
his termination of employment (the “Release Requirement”), Executive shall
receive from the Company (i) continued payment of Base Salary for fifteen (15)
months and (ii) for fifteen (15) months, the monetary value of continued
participation in the employee benefit plans as otherwise provided in the letter
agreement by and between the Company and Executive dated February 24, 2017;


(c)    upon a termination of employment without Cause, the Option Grant shall
vest and become exercisable, and the RSU Grant and the PRSU Grant shall remain
outstanding and shall vest or be forfeited in accordance with the terms of the
applicable award agreement based on the actual level of performance (but without
regard to any otherwise applicable obligation to provide services); and


(d)    upon a termination by the Company without Cause or if the Employment Term
expires because a Permanent COO (other than Executive) assumes office as such
and Executive terminates his employment within five (5) days thereafter, then,
subject to the Release Requirement, the Company shall pay to Executive, in a
cash lump sum, the amount of Base Salary that he would have been paid had the
Employment Term extended through December 31, 2018, and Executive shall be
entitled to the annual cash bonus(es) (if and as and when otherwise payable) he
would have received pursuant to Section 3(b) had his employment not terminated.


9.    Restrictive Covenants.


(a)    Confidential Information. Executive acknowledges that Executive has been
provided with Confidential Information (as defined below) and, during the
Employment Term, the Company from time to time will provide Executive with
access to Confidential Information and he will develop goodwill for the Company.
Ancillary to the rights provided to Executive as set forth in this Agreement and
the Company’s provision of Confidential Information, and Executive’s agreements
regarding the use of same, in order to protect the value of any Confidential
Information, the Company and Executive agree to the following provisions, for
which Executive agrees he received adequate consideration and which





--------------------------------------------------------------------------------





Executive acknowledges are reasonable and necessary to protect the legitimate
interests of the Company and represent a fair balance of the Company’s rights to
protect its business and Executive’s right to pursue employment:


(i)    Executive shall not, at any time during the Restriction Period (as
defined below), directly or indirectly engage in, have any equity interest in,
interview for a potential employment or consulting relationship with, or manage,
provide services to or operate any person, firm, corporation, partnership or
business (whether as director, officer, employee, agent, representative,
partner, security holder, consultant or otherwise) that engages in any business
which competes with any portion of the Business (as defined below) of the
Company anywhere in the world. Nothing herein shall prohibit Executive from
being a passive owner of not more than 5% of the outstanding equity interest in
any entity that is publicly traded, so long as Executive has no active
participation in the business of such entity.


(ii)    Executive shall not, at any time during the Restriction Period, directly
or indirectly, engage or prepare to engage in any of the following activities:
(A) solicit, divert or take away any customers, clients, or business acquisition
or other business opportunity of the Company, (B) contact or solicit, with
respect to hiring, or knowingly hire any employee of the Company or any person
employed by the Company at any time during the 12-month period immediately
preceding the Date of Termination, (C) induce or otherwise counsel, advise or
encourage any employee of the Company to leave the employment of the Company, or
(D) induce any distributor, representative or agent of the Company to terminate
or modify its relationship with the Company.


(iii)    In the event the terms of this Section 9(a) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.


(iv)    As used in this Section 9(a), (A) the term “Company” shall include the
Company and its direct and indirect parents and subsidiaries; (B) the term
“Business” shall mean the business of the Company and shall include (x)
designing, developing, distributing, marketing or manufacturing dental products
or (y) any other process, system, product or service marketed, sold or under
development by the Company at any time during Executive’s employment with the
Company; and (C) the term “Restriction Period” shall mean the period beginning
on the Effective Date and ending twenty-four (24) months following the Date of
Termination for any reason.


(v)    Executive agrees, during the Employment Term and following the Date of
Termination, to refrain from Disparaging (as defined below) the Company and its
Affiliates, including any of its services, technologies, products, processes or
practices, or any of its directors, officers, agents, representatives or
stockholders, either orally or in writing. Nothing in this paragraph shall
preclude Executive from making truthful statements that are reasonably necessary
to comply with applicable law, regulation or legal process, or to defend or
enforce Executive's rights under this Agreement. For purposes of this Agreement,
“Disparaging” means making remarks, comments or statements, whether written or
oral, that impugn or are reasonably likely to impugn the character, integrity,
reputation or abilities of the entities, persons, services, products,
technologies, processes or practices listed in this Section 9(a)(v).


(vi)    Executive agrees that during the Restriction Period, Executive will
cooperate fully with the Company in its defense of or other participation in any
administrative, judicial or other proceeding arising from any charge, complaint
or other action which has been or may be filed.


(b)    Nondisclosure of Proprietary Information.


(i)    Except in connection with the faithful performance of Executive’s duties
hereunder or pursuant to Section 9(b)(i) and (v), Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for Executive’s benefit
or the benefit of any person, firm, corporation or other entity (other than the
Company) any confidential or proprietary information or trade secrets of or
relating to the Company (including, without limitation, business plans, business
strategies and methods, acquisition targets, intellectual property in the form
of patents, trademarks and copyrights and applications therefor, ideas,
inventions, works, discoveries, improvements, information, documents, formulae,
practices, processes, methods, developments, source code, modifications,
technology, techniques, data, programs, other know-how or materials, owned,
developed or possessed by the Company, whether in tangible, intangible or
electronic form, information with respect to the Company’s operations,
processes, products, inventions, business practices, finances, principals,
vendors, suppliers, customers, potential customers, marketing methods, costs,
prices, contractual relationships, regulatory





--------------------------------------------------------------------------------





status, prospects and compensation paid to employees or other terms of
employment) (collectively, the “Confidential Information”), or deliver to any
person, firm, corporation or other entity any document, record, notebook,
computer program or similar repository of or containing any such Confidential
Information. The Parties hereby stipulate and agree that, as between them, any
item of Confidential Information is important, material and confidential and
affects the successful conduct of the businesses of the Company (and any
successor or assignee of the Company). Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public or is publicly available
or has become public or general industry knowledge prior to the date Executive
proposes to disclose or use such information, provided, that such publishing or
public availability or knowledge of the Confidential Information shall not have
resulted from Executive directly or indirectly breaching Executive’s obligations
under this Section 9(b)(i) or any other similar provision by which Executive is
bound, or from any third-party breaching a provision similar to that found under
this Section 9(b)(i). For the purposes of the previous sentence, Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if material features comprising such information have been
published or become publicly available.


(ii)    Upon termination of Executive’s employment with the Company for any
reason, Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property (in whatever
form) concerning the Company’s customers, business plans, marketing strategies,
products, property, processes or Confidential Information.


(iii)    Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel at Company’s expense in resisting or otherwise responding to such
process, in each case to the extent permitted by applicable laws or rules.


(iv)    As used in this Section 9(b) and Section 9(c), the term “Company” shall
include the Company and its direct and indirect parents and subsidiaries.


(v)    Nothing in this Agreement shall prohibit Executive from (A) disclosing
information and documents when required by law, subpoena or court order (subject
to the requirements of Section 9(b)(iii) hereof), (B) disclosing information and
documents to Executive’s attorney, financial or tax adviser for the purpose of
securing legal, financial or tax advice, (C) disclosing Executive’s
post-employment restrictions in this Agreement in confidence to any potential
new employer of Executive, or (D) retaining, at any time, Executive’s personal
correspondence, Executive’s personal contacts and documents related to
Executive’s own personal benefits, entitlements and obligations, except where
such correspondence, contracts and documents contain Confidential Information.


(vi)    Pursuant to 18 U.S.C. § 1833(b), Executive understands that Executive
will not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret of the Company Group that (i) is
made (A) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to Executive’s attorney and (B) solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding.  Executive understands that if Executive files a lawsuit for
retaliation by the Company Group for reporting a suspected violation of law,
Executive may disclose the trade secret to Executive’s attorney and use the
trade secret information in the court proceeding if Executive (x) files any
document containing the trade secret under seal, and (y) does not disclose the
trade secret, except pursuant to court order.  Nothing in this Agreement, or any
other agreement that Executive has with the Company Group, is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by such section.  Further, nothing in this
Agreement or any other agreement that Executive has with the Company Group shall
prohibit or restrict Executive from making any voluntary disclosure of
information or documents concerning possible violations of law to any
governmental agency or legislative body, or any self-regulatory organization, in
each case, without advance notice to the Company.


(c)    Inventions. All rights to discoveries, inventions, improvements and
innovations (including all data and records pertaining thereto) related to the
Business (as defined in Section 9(a)), whether or not patentable, copyrightable,
registrable as a trademark, or reduced to writing, that Executive may discover,
invent or originate during the Employment Term, either alone or with others and
whether or not during working hours or by the use of the facilities of the
Company (“Inventions”), shall be the exclusive property of the Company.
Executive shall promptly disclose all Inventions to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem reasonably necessary to protect or perfect its rights therein, and shall
assist the Company, upon reasonable request and at the Company’s





--------------------------------------------------------------------------------





expense, in obtaining, defending and enforcing the Company’s rights therein.
Executive hereby appoints the Company as Executive’s attorney-in-fact to execute
on Executive’s behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.
During the Restriction Period, Executive shall assist Company and its nominee,
at any time, in the protection of Company’s (or its Affiliates’) worldwide
right, title and interest in and to Inventions and the execution of all formal
assignment documents requested by Company or its nominee and the execution of
all lawful oaths and applications for patents and registration of copyright in
the United States and foreign countries.


(d)    Injunctive Relief. It is recognized and acknowledged by Executive that a
breach of the covenants contained in this Section 9 will cause irreparable
damage to Company and its goodwill, the exact amount of which will be difficult
or impossible to ascertain, and that the remedies at law for any such breach
will be inadequate. Accordingly, Executive agrees that in the event of a breach
of any of the covenants contained in this Section 9, in addition to any other
remedy which may be available at law or in equity, the Company will be entitled
to specific performance and injunctive relief without the requirement to post
bond.


11.    Miscellaneous.


(a)    Identity of Company. For purposes of this Agreement, references to the
Company include reference to its Affiliates as applicable.


(b)    Successors and Assigns.


(i)    This Agreement shall be binding upon and shall inure to the benefit of
the Company, its successors and permitted assigns and the Company shall require
any successor or assign to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company.


(ii)    Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.


(c)    Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including any Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by one Party
to another Party or, if none, in the case of the Company or the Company, to the
Company’s headquarters directed to the attention of the Company’s General
Counsel and, in the case of Executive, to the most recent address shown in the
personnel records of the Company or its Affiliates. All notices and
communications shall be deemed to have been received on the date of personal
delivery thereof or on the third business day after the mailing thereof, except
that notice of change of address shall be effective only upon receipt.


(d)    Withholding. The Company shall be entitled to withhold (or to cause the
withholding of) the amount, if any, of all taxes of any applicable jurisdiction
required to be withheld by an employer with respect to any amount paid to
Executive hereunder. The Company or the Company, in its sole and absolute
discretion, shall make all determinations as to whether it is obligated to
withhold any taxes hereunder and the amount thereof.


(e)    Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either Party at any time
of any breach by the other Party of, or compliance with, any condition or
provision of this Agreement to be performed by the other Party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.


(f)    Effect of Other Law. Anything herein to the contrary notwithstanding, the
terms of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, Section 409A, the Dodd-Frank Wall
Street Reform and Consumer Protection Act or other federal law applicable to the
employment arrangements between Executive and the Company. Any delay in
providing benefits or payments, any failure to provide a benefit or payment, or
any repayment of compensation that is required under the preceding sentence
shall not in and of itself constitute a breach of





--------------------------------------------------------------------------------





this Agreement, provided, however, that the Company shall provide (or cause to
be provided) economically equivalent payments or benefits to Executive to the
extent permitted by law.


(g)    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the state of Pennsylvania applicable to
contracts executed in and to be performed entirely within such State, without
giving effect to the conflict of law principles thereof.


(h)    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


(i)    Headings. The headings and captions in this Agreement are provided for
reference and convenience only, shall not be considered part of this Agreement,
and shall not be employed in the construction of this Agreement.


(j)    Construction. This Agreement shall be deemed drafted equally by both the
Parties, and any presumption or principle that the language is to be construed
against either Party shall not apply.


(k)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile or in
.pdf format shall be deemed effective for all purposes.


(l)    Section 409A. The Parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A or, if not so exempt, to be paid or
provided in a manner which complies with the requirements of such section, and
intend that this Agreement shall be construed and administered in accordance
with such intention. If any payments or benefits due to Executive hereunder
would cause the application of an accelerated or additional tax under Section
409A, such payments or benefits shall be restructured in a manner which does not
cause such an accelerated or additional tax. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following Executive’s
separation from service shall instead be paid on the first business day after
the date that is six months following Executive’s termination date (or death, if
earlier). Notwithstanding anything to the contrary in this Agreement, all (A)
reimbursements and (B) in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (x) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year; (y) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (z) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.


(m)    Entire Agreement. This Agreement constitutes the entire agreement between
Executive and the Company and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between Executive and the
Company with respect to the subject matter hereof, including without limitation
any term sheets or other similar presentations. In the event of any
inconsistency between this Agreement and any other plan, program, practice or
agreement in which Executive is a participant, including, for the avoidance of
doubt and to the extent expressly provided in Section 8(b), the Prior Agreements
(“Other Agreement”), this Agreement shall control unless such Other Agreement
specifically refers to this Agreement as not so controlling.


(n)    Certain Executive Acknowledgments. Executive acknowledges that Executive
has read and understands this Agreement, is fully aware of its legal effect, has
not acted in reliance upon any representations or promises made by the Company
other than those contained in writing herein, and has entered into this
Agreement freely based on Executive’s own judgment. Executive acknowledges that
he has had the opportunity to consult with legal counsel of his choice in
connection with the drafting, negotiation and execution of this Agreement.
Executive acknowledges and agrees that this Agreement supersedes the Prior
Agreements except as expressly provided in Section 8(b).


(o)    Indemnification; D&O Insurance. Executive shall be indemnified and held
harmless (including advances of attorneys fees and costs, subject to a customary
undertaking to refund such amounts if finally determined not to be so
indemnifiable), and covered under any contract of directors and officers
liability insurance in respect of his actions and omissions to act as an officer
of the Company to the maximum extent permitted under the Company’s certificate
of incorporation and by-laws and applicable law. This Section 10(o) shall
survive the termination of Executive’s employment and the expiration of the
Employment Term.





--------------------------------------------------------------------------------







[Remainder of page left intentionally blank]


IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the day and year first above written.
DENTSPLY SIRONA INC.


By:                     
Name:    Thomas Jetter
Title:    Lead Independent Director




EXECUTIVE


                            
Robert Size




Exhibit A
FORM OF STOCK OPTION GRANT AGREEMENT



--------------------------------------------------------------------------------



                                      




Dear Robert:
Pursuant to the terms and conditions of the Company's 2016 Omnibus Incentive
Plan (the “Plan”) and the Employment Agreement by and between you and the
Company dated September 28, 2017 (the “Employment Agreement”), you have been
granted a Non-Qualified Stock Option to purchase [____] shares of Common Stock
as outlined below (any capitalized terms used but not defined herein shall have
the definitions given to such terms in the Plan).


Grant Date: September 28, 2017


Number of Shares Granted:    [_____]


Exercise Price:    [_____]


Expiration Date:    September 28, 2027


Vesting Schedule:    These stock options will vest on December 31, 2018, subject
to your continuous employment by the Company through such date; provided, that
these stock options will vest upon an earlier termination of employment by the
Company without Cause (as defined in the Employment Agreement) or in the event
of your death or Disability during the Employment Term (as defined in the
Employment Agreement).


ACKNOWLEDGMENT


By my electronic signature, I hereby acknowledge receipt of this Award as of the
date shown above, which has been issued to me under the terms and conditions of
the Plan. I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Award and the Plan Exhibit B.





--------------------------------------------------------------------------------





FORM OF RESTRICTED STOCK UNIT AGREEMENT



--------------------------------------------------------------------------------



                                      




Dear Robert:
Pursuant to the terms and conditions of the Company's 2016 Omnibus Incentive
Plan (the “Plan”) and the Employment Agreement by and between you and the
Company dated September 28, 2017 (the “Employment Agreement”), you have been
granted an award of restricted stock units (“RSUs”) as outlined below (“Award”)
(any capitalized terms used but not defined herein shall have the definitions
given to such terms in the Plan).


Granted To:     Robert Size            Grant Date: September 28, 2017


Number of RSUs:    [_____]
    
Service Vesting Schedule:
The RSUs will vest on December 31, 2018, subject to your continuous employment
with the Company through such date; provided, that the RSUs will remain
outstanding and will vest or be forfeited based solely on achievement of the
Performance Requirements upon an earlier termination of employment by the
Company without Cause (as defined in the Employment Agreement); provided,
further, that in the event of your death or Disability during the Employment
Term (as defined in the Employment Agreement), the RSUs will vest, the
restrictions with respect to the RSUs shall lapse and the Performance
Requirements shall be deemed achieved.



Performance Requirements:
Positive aggregate net income, excluding costs in the Restructuring, Impairment
and Other Costs Line of the income statement of the Company from and following
the period commencing on January 1, 2017 and ending on December 31, 2018 or, if
earlier, the conclusion of the calendar quarter coincident or next following the
date of any earlier vesting event (other than by reason of death or Disability).



This Award shall not entitle you to any rights of a stockholder except and to
the extent that the Award is settled by the issuance of shares of Common Stock
to you. The RSUs shall remain forfeitable at all times prior to the date on
which they vest (the “Restricted Period”).


Prior to the date on which the Award vests, the Company shall credit to you, on
each date that the Company pays a cash dividend to holders of Common Stock
generally, Dividend Equivalent Rights (“DERs”) equal to the total number of
whole RSUs and the associated DERs previously credited to you under this Award
multiplied by the dollar amount of the cash dividend paid per share of Common
Stock by the Company on such date, divided by the Fair Market Value of a share
of Common Stock on such date. Any fractional amount resulting from such
calculation shall be included in the DERs. The DERs so credited shall be subject
to the same terms and conditions as the RSUs to which such DERs relate and the
DERs shall be forfeited in the event that the RSUs with respect to which such
DERs were credited are forfeited.


No shares of Common Stock shall be issued to you prior to the date on which the
RSUs vest. As soon as administratively feasible after any RSUs and DERs have
vested, the Company shall issue to you (which may be in book-entry form) one
share of Common Stock in payment of each such vested whole RSU and DER (subject
to tax withholding, as applicable, on such vested shares, and any deferral
election authorized by the Committee).


You may not sell, pledge or otherwise transfer the RSUs or any rights under this
Award during the Restricted Period.


The Plan is incorporated herein by this reference.


ACKNOWLEDGMENT


By my electronic signature, I hereby acknowledge receipt of this Award as of the
date shown above, which has been issued to me under the terms and conditions of
the Plan. I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Award and the Plan.







--------------------------------------------------------------------------------





Exhibit C
FORM OF PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT



--------------------------------------------------------------------------------



                                      




Dear Robert:
Pursuant to the terms and conditions of the Company's 2016 Omnibus Incentive
Plan (the “Plan”) and the Employment Agreement by and between you and the
Company dated September 28, 2017 (the “Employment Agreement”), you have been
granted an award of performance-based restricted stock units (“PRSUs”) as
outlined below (“Award”) (any capitalized terms used but not defined herein
shall have the definitions given to such terms in the Plan).


Granted To:     Robert Size            Grant Date: September 28, 2017


Number of PRSUs:    [_____]
    
Service Vesting Schedule:
The PRSUs will vest, if at all, on December 31, 2019 based on achievement of the
Performance Requirements; provided, that the PRSUs will remain outstanding and
will vest or be forfeited subject to your continuous employment with the Company
through December 31, 2018 or upon an earlier termination of employment by the
Company without Cause (as defined in the Employment Agreement); provided,
further, that in the event of your death or Disability, the PRSUs will vest, the
restrictions with respect to the PRSUs shall lapse and the Performance
Requirements shall be deemed achieved at the target level of performance.



Performance Requirements:
Subject to the foregoing, the PRSUs have a three-year performance period with
annual measurements and will vest on December 31, 2019. The number of PRSUs that
you earn will be dependent on performance against the following targets.





50%
The annual performance measure is based on the target of 10% non-GAAP EPS growth
over the previous year’s actual number. The chart below shows the annual
performance measure for 2017, 2018 and 2019. The threshold attainment of 70% is
achieved at 7.0% non-GAAP EPS growth and the maximum attainment of 200% is
achieved at 15.0% non-GAAP EPS growth. The non-GAAP EPS growth will be
calculated including currency impact and excluding 2017 annualization impacts on
share count and EPS from the merger and purchase accounting.



Performance will be the better of (i) locked in payout attainment at the end of
each year, ranging from 0% to 200% for each individual year or (ii) three year
cumulative attainment reaching from 0% to 200% for the cumulative period.


Payout ranging from 0% to 200% at maximum.




50%
The annual performance measure is based on the target of 22% adjusted operating
margin. The chart below shows the annual performance measure for 2017, 2018 and
2019. An attainment greater than 0% will be achieved with adjusted operating
margin above 20%. The maximum attainment of 250% is achieved at 24.0% adjusted
operating margin.



Target performance can be locked in at the end for 2017 and 2018 for at or above
target performance. Operating margin is to be measured on a non-GAAP basis
including currency impact.


Payout ranging from 0% to 250% at maximum.











--------------------------------------------------------------------------------





2017 PRSU Performance Charts    

--------------------------------------------------------------------------------



Note: The non-GAAP EPS Growth will be calculated including currency impact and
excluding 2017 annualization impacts on share count and EPS from the merger and
purchase accounting. Performance will be interpolated between the percentages
noted in the chart.
 

--------------------------------------------------------------------------------



Note: The adjusted operating margin will be calculated including currency
impact. Performance will be interpolated between the percentages noted in the
chart.


This Award shall not entitle you to any rights of a stockholder except and to
the extent that the Award is settled by the issuance of shares of Common Stock
to you. The PRSUs shall remain forfeitable at all times prior to the date on
which they vest (the “Restricted Period”).


Prior to the date on which the Award vests, the Company shall credit to you, on
each date that the Company pays a cash dividend to holders of Common Stock
generally, Dividend Equivalent Rights (“DERs”) equal to the total number of
whole PRSUs and the associated DERs previously credited to you under this Award
multiplied by the dollar amount of the cash dividend paid per share of Common
Stock by the Company on such date, divided by the Fair Market Value of a share
of Common Stock on such date. Any fractional amount resulting from such
calculation shall be included in the DERs. The DERs so credited shall be subject
to the same terms and conditions as the PRSUs to which such DERs relate and the
DERs shall be forfeited in the event that the PRSUs with respect to which such
DERs were credited are forfeited.


No shares of Common Stock shall be issued to you prior to the date on which the
PRSUs vest. As soon as administratively feasible after any PRSUs and DERs have
vested, the Company shall issue to you (which may be in book-entry form) one
share of Common Stock in payment of each such vested whole PRSU and DER (subject
to tax withholding, as applicable, on such vested shares, and any deferral
election authorized by the Committee).


You may not sell, pledge or otherwise transfer the PRSUs or any rights under
this Award during the Restricted Period.


The Plan is incorporated herein by this reference.


ACKNOWLEDGMENT


By my electronic signature, I hereby acknowledge receipt of this Award as of the
date shown above, which has been issued to me under the terms and conditions of
the Plan. I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Award and the Plan.





